NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 09-JUN-2022
                                                 08:01 AM
                                                 Dkt. 42 SO
                              NO. CAAP-XX-XXXXXXX


                   IN THE INTERMEDIATE COURT OF APPEALS
                          OF THE STATE OF HAWAI#I


                  STATE OF HAWAI#I, Plaintiff-Appellee,
                                    v.
               PRZEMYSLAW D. MANIECKI, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                      (CASE NO. 1DCW-XX-XXXXXXX)


                         SUMMARY DISPOSITION ORDER
    (By:      Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

              Defendant-Appellant Przemyslaw D. Maniecki (Maniecki)
appeals from the January 30, 2020 Judgment and Notice of Entry of
Judgment,1 and the October 12, 2020 Notice of Entry of Judgment
and/or Order,2 both filed by the District Court of the First
Circuit, Honolulu Division (District Court). Maniecki was
convicted of Criminal Property Damage in the Fourth Degree, in
violation of Hawaii Revised Statutes (HRS) § 708-823(1).3
          On appeal, Maniecki contends there was insufficient
evidence to convict him.

      1
              The Honorable William M. Domingo presided over the January 30,
2020 trial.
      2
            The Honorable Summer Kupau-Odo presided over a post-trial hearing
not relevant to this appeal.
      3
              HRS § 708-823 (2014) states:

              §708-823   Criminal property damage in the fourth degree
              (1) A person commits the offense of criminal property
              damage in the fourth degree if by means other than fire, the
              person intentionally or knowingly damages the property of
              another without the other's consent.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Maniecki's point of error as follows, and affirm.
           Maniecki contends the Plaintiff-Appellee State of
Hawai#i (State) failed to prove he acted intentionally or
knowingly, failed to adduce "that the owner of the property did
not consent to the damaged windshield," and his conduct was
accidental, or at most reckless, because he was intoxicated at
the time of the incident.
          When the evidence adduced at trial is considered in the
strongest light for the prosecution, State v. Matavale, 115
Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007), there was
substantial evidence to convict Maniecki of Criminal Property
Damage in the Fourth Degree.
           There are three elements to Criminal Property Damage in
the Fourth Degree: (1) the defendant damaged the property of
another; (2) the defendant did so without the other's consent;
and (3) that the defendant did so intentionally. State v. Pone,
78 Hawai#i 262, 266, 892 P.2d 455, 459 (1995).

          "Property of another" means property which any person,
          other than the defendant, has possession of or any
          other interest in, even though that possession or
          interest is unlawful; however, a security interest is
          not an interest in property, even if title is in the
          secured party pursuant to the security agreement.

HRS § 708-800 (2014).
          Saifoloi Saifoloi (Saifoloi) testified that on August
22, 2019, around 3:37 p.m., he was driving a bus heading up
Kalihi Street. After Maniecki, who was the only passenger, told
him he was headed to town, Saifoloi informed Maniecki that he
could "exit here" and cross the street and there was another bus
coming that would take him into town. Maniecki then got up and
"[a]s he was exiting, he started swearing for no apparent
reason." Maniecki exited the bus and flung his backpack at the
front windshield, cracking it. Maniecki told him "F you" while
leaving the bus. Saifoloi then stopped the bus and contacted
central control. Maniecki left the scene, and then police
                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

arrived and took reports regarding the incident. Saifoloi
testified Maniecki was intoxicated and could barely standup and
walk on the bus.
          The District Court found Saifoloi's testimony credible.
"It is well-settled that an appellate court will not pass upon
issues dependent upon the credibility of witnesses and the weight
of the evidence; this is the province of the trier of fact."
State v. Mattiello, 90 Hawai#i 255, 259, 978 P.2d 693, 697 (1999)
(internal quotation marks, citations, and brackets omitted; block
quote format changed). Thus, there was substantial evidence
Maniecki damaged the windshield of the bus that Saifoloi was
driving. Maniecki damaged the "property of another," because
Saifoloi had possession of the bus while driving it. HRS § 708-
800.
          There was substantial evidence Maniecki intended to
damage a windshield when he flung his backpack at it. Intent may
be shown by circumstantial evidence and reasonable inferences
arising from the circumstances surrounding Maniecki's conduct.
See State v. Stocker, 90 Hawai#i 85, 92, 976 P.2d 399, 406 (1999)
(citations omitted). Maniecki testified that he got on the wrong
bus and exited from the front door with his backpack. Saifoloi
stated that Maniecki started swearing at Saifoloi after being
informed he could exit and a different bus would take him to
town, Maniecki stated "F you" as he exited, and he flung his
backpack at the windshield.
          Maniecki claims there was insufficient evidence as to
lack of consent to damage the windshield because the record did
not establish the owner of the bus did not consent. The State
was not required to prove the "owner" of the property did not
consent to damage of the bus.

          "Owner" means person, other than the defendant, who
          has possession of or any other interest in, the
          property involved, even though that possession or
          interest is unlawful; however, a secured party is not
          an owner in relation to a defendant who is a debtor
          with respect to property in which the secured party
          has only a security interest.




                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

HRS § 708-800. HRS § 708-823(1) requires damage be done "without
the other's consent." "Other's consent" is in reference to the
"property of another," not an "owner." As noted above, the
"property of another" element in this case was satisfied by
Saifoloi's possession of the bus. Thus, the State was required
to prove Saifoloi did not consent to damage of the windshield.
           "[L]ack of consent to the violent destruction of a
person's property may be proved circumstantially on the basis of
logical and reasonable inferences drawn from the evidence adduced
and common human experience." Pone, 78 Hawai#i at 274, 892 P.2d
at 467 (citations and italics omitted). Saifoloi testified he
stopped the bus and called central control, after which the
police arrived and took reports about the incident. Viewed in
the light most favorable to the prosecution, the circumstantial
evidence and common human experience support a logical and
reasonable inference that Saifoloi summoned the police to report
the incident because he did not consent to damage of the
windshield. See id.; Matavale, 115 Hawai#i at 157-58, 166 P.3d
at 330-31.
           On appeal, Maniecki argues that "[i]t is irrelevant
whether Maniecki was intoxicated or reeked of alcohol," but then
cites State v. Souza, 72 Haw. 246, 813 P.2d 1384 (1991) to claim
"[a]ssuming arguendo that Maniecki was intoxicated, a reasonable
inference that Maniecki acted with an intentional or knowing
state of mind cannot be drawn. Saifoloi stated that that [sic]
Maniecki could 'barely stand and walk' because he was 'pretty
intoxicated.'"
           "Evidence of self-induced intoxication of the defendant
is not admissible to negative the state of mind sufficient to
establish an element of the offense." HRS § 702-230(2);4 Souza,


     4
          HRS § 702-230 (2014) states in part:

          §702-230   Intoxication
          (1) Self-induced intoxication is prohibited as a defense to
          any offense, except as specifically provided in this
          section.

          (2)   Evidence of the nonself-induced or pathological
                                                                  (continued...)

                                     4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

72 Haw. at 249, 813 P.2d at 1386. Maniecki is precluded from
arguing that self-induced intoxication may be considered by the
trier of fact to demonstrate he did not act with the requisite
state of mind.
          As discussed above, there was substantial evidence
Maniecki caused damage to the windshield when he flung his
backpack at it, and that he intentionally caused the damage.
          For the foregoing reasons, the January 30, 2020
Judgment and Notice of Entry of Judgment, and the October 12,
2020 Notice of Entry of Judgment and/or Order, both filed by the
District Court of the First Circuit, Honolulu Division, are
affirmed.
          DATED: Honolulu, Hawai#i, June 9, 2022.
On the briefs:
                                   /s/ Katherine G. Leonard
Taryn R. Tomasa                    Presiding Judge
for Defendant-Appellant
                                   /s/ Keith K. Hiraoka
Loren J. Thomas                    Associate Judge
Deputy Prosecuting Attorney
for Plaintiff-Appellee             /s/ Karen T. Nakasone
                                   Associate Judge




     4
      (...continued)
           intoxication of the defendant shall be admissible to prove
           or negative the conduct alleged or the state of mind
           sufficient to establish an element of the offense. Evidence
           of self-induced intoxication of the defendant is admissible
           to prove or negative conduct or to prove state of mind
           sufficient to establish an element of an offense. Evidence
           of self-induced intoxication of the defendant is not
           admissible to negative the state of mind sufficient to
           establish an element of the offense.

                                     5